Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.

 LUIS VIDAL,

        Plaintiff,

 v.

 TEVA PHARMACEUTICALS USA, INC.,
 a Foreign Profit Corporation

        Defendant.
                                               /

                                           COMPLAINT

        Plaintiff LUIS VIDAL (hereinafter “Plaintiff” or “VIDAL”), by and through his

 undersigned     counsel,   hereby     files   this      Complaint   against   Defendant,   TEVA

 PHARMACEUTICALS USA, INC., (hereinafter, “Defendant” or “TEVA”) and says:

                                 JURISDICTION AND VENUE

        1.      This action is brought against Defendant for its unlawful employment practices

 pursuant to the Florida Civil Rights Act (“FCRA”), §§ 760.01-760.11, and the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621, et. seq.

        2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331,

 1343, and 1367.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Plaintiff was

 employed by Defendant in Sunrise, Florida; because Defendant, at all material times, conducted

 and continues to conduct business in the Southern District of Florida; because the acts that give

 rise to Plaintiff’s claims happened within the Southern District of Florida; and because

 Defendant is subject to personal jurisdiction herein.



                                                   1
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 15



                                              PARTIES

        4.      Plaintiff, at all times relevant, resided within the Southern District of Florida.

 Plaintiff is over the age of eighteen years and otherwise sui juris.

        5.      Plaintiff is an individual over 40 years of age, and is a member of a class

 protected under the ADEA and the FCRA because the terms, conditions, and privileges of his

 employment were altered due to his age, and/or in retaliation for his valid complaint of hostile

 work environment.

        6.      Defendant is a Foreign Profit Corporation registered to do business within

 Florida. Defendant has, at all times material hereto, conducted substantial and continuous

 business within the Southern District of Florida, and is subject to the laws of the United States

 and the State of Florida.

        7.      Defendant is a pharmaceutical company, marketing products from a wide range of

 therapeutic areas.

        8.      Defendant has, at all times material, employed 15 or more employees for each

 working day in each of twenty or more calendar weeks in the current or preceding year in

 accordance with the FCRA, Fla. Stat. §760.02(7).

        9.      At all times relevant hereto, Defendant was a covered employer under the ADEA,

 29 U.S.C. § 630(b), in that it employed twenty or more employees for each working day in each

 of twenty or more calendar weeks in the current or preceding calendar year during the relevant

 time period and because Defendant’s business is engaged in the transporting, handling or

 otherwise working with or on goods that have been moved in or produced for commerce, as

 defined in the ADEA, 29 U.S.C. § 630(g).

        10.     All conditions precedent to this action have been performed or waived.



                                                   2
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 15



        11.     Plaintiff has exhausted his administrative remedies by filing a timely charge of

 discrimination (“Charge”) against Defendant with the Equal Employment Opportunity

 Commission (“EEOC”) which was dually filed with the Florida Commission on Human

 Relations (“FCHR”).

        12.     Plaintiff’s Charge was filed on or about March 25, 2019. The actions complained

 of herein occurred no more than 300 days before that date.

        13.     Plaintiff’s Charge cited discrimination due to age, retaliation for making internal

 complaints, and hostile work environment. Plaintiff received the Notice of Suit Rights on or

 about September 13, 2019 (a copy of the Notice is attached hereto as Exhibit “A”). This suit is

 filed in accordance with that Notice and within the applicable 90-day time limitation.

                                  GENERAL ALLEGATIONS

        14.     Plaintiff was employed as a manufacturing specialist by Defendant, its

 subsidiaries and/or their predecessors, for more than twenty (20) years, until his termination on

 or about February 27, 2019.

        15.     In or about early 2018, Wilman Macias (hereinafter “Wilman”) became Plaintiff’s

 supervisor, who would call Plaintiff “old man” at times.

        16.     During Plaintiff’s employment with Defendant, he always received the hardest

 work among his co-workers, all of whom were younger than him.

        17.     Plaintiff brought up his concerns of this disparate treatment to Wilman multiple

 times, but Plaintiff’s working conditions remained unchanged.

        18.     Not long before Plaintiff’s termination, Plaintiff brought up his concerns to

 Wilman again, who then promised that he would make some changes.

        19.     On or about February 6, 2019, Plaintiff went on vacation.



                                                 3
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 15



        20.       On February 8, 2019, Plaintiff received a phone call from Wilman, informing

 Plaintiff that he was being suspended due to a pending investigation.

        21.       Prior to the phone call, Plaintiff was never notified of any investigation on him,

 and he was never properly interviewed for the alleged investigation.

        22.       The only encounter when Plaintiff was made aware of an investigation was when

 Plaintiff ran into an anonymous lady in the hallway.

        23.       The anonymous lady asked Plaintiff the typical procedures of a cleaning

 assignment and told Plaintiff that an investigation was ongoing, without any specifications as to

 the essence of the investigation, and without informing Plaintiff that he was the subject of the

 investigation.

        24.       Subsequently, on February 27, 2019, Plaintiff was terminated over the phone, and

 was advised that he was terminated due to the results of the investigation.

        25.       At the time of Plaintiff’s termination, he was the most senior employee in his

 location.

        26.       Based on knowledge and belief, Defendant started to hire people younger than

 forty (40) years old during the last few years, and multiple very senior and older employees had

 been terminated in Defendant’s Davie office not long before Plaintiff was terminated.

        27.       Defendant did not treat other similarly situated employees similarly who were

 either (a) younger than 40 years old, or (b) had not complained about hostile work environment.

 Further, Defendant did not follow its own policies with regard to Plaintiff and held Plaintiff to a

 higher standard than his colleagues.

        28.       Prior to his complaint about hostile work environment, Plaintiff was unaware of

 any performance deficiencies and he had not been previously disciplined.



                                                  4
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 15



        29.     Plaintiff has retained the undersigned firm to prosecute this action on his behalf

 and has agreed to pay it a reasonable fee for its services.

        30.     Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the

 prevailing party in this action.

                             COUNT I: VIOLATION OF THE ADEA
                                    (DISCRIMINATION)

        31.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

        32.     This is an age discrimination action which arises under the provisions of Section

 7(b) of the ADEA, 29 U.S.C. § 626(b).

        33.     Plaintiff belongs to the class protected under the ADEA because he was over 40

 years of age at the time of his termination.

        34.     During Plaintiff’s employment with Defendant, Plaintiff was the most senior

 employee, and always received the hardest assignment.

        35.     Meanwhile, Wilman would at times call Plaintiff “old man”.

        36.     Plaintiff expressed his concerns for the disparate treatment to Wilman multiple

 times, but his working conditions remained unchanged.

        37.     The disparate treatment due to Plaintiff’s age happened on a daily basis and it

 created a hostile and/or offensive work environment, which ultimately resulted in Plaintiff’s

 termination.

        38.     Plaintiff was advised that he was terminated due to the results of the investigation

 on one of his assignments, which is pretextual.

        39.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of the ADEA as a direct result of Defendant’s discriminatory actions.

                                                   5
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 15



         40.     Plaintiff, based on information and belief, alleges that Plaintiff’s supervisor,

 Wilman, acted with intentional disregard for Plaintiff’s rights as a person over forty (40) years of

 age, who is protected under the ADEA. Defendant, by and through its officers, and/or

 supervisors, authorized, condoned, and/or ratified the unlawful conduct of Wilman, and/or other

 employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

 according to proof at trial.

         WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                 a. Wages, salary, lost benefits, and any other compensation denied or lost to

                     Plaintiff by reason of Defendant’s violation of the ADEA, all as provided in

                     29 U.S.C. § 626;

                 b. Interest on the amount found due;

                 c. Liquidated damages pursuant to 29 U.S.C. § 626 (b);

                 d. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                     in this action; and

                 e. Such other relief as the Court deems just and proper.

                            COUNT II: VIOLATION OF THE ADEA
                             (HOSTILE WORK ENVIRONMENT)

         41.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         42.     Plaintiff brings this action under §7(b) of the ADEA, 29 U.S.C. § 626(b), for

 damages caused by Defendant’s unlawful employment practices committed against Plaintiff by

 allowing and ratifying the harassment inflicted on Plaintiff due to his age.

         43.     Plaintiff is a member of a protected class because he was over forty (40) years of

 age at the time of his termination.




                                                   6
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 15



         44.     The terms and conditions of Plaintiff’s employment were altered in that he could

 not perform his job without being subjected to Wilman’s pattern of conduct whereby he would

 call Plaintiff “old man” and give Plaintiff the hardest assignments.

         45.     Wilman was Plaintiff’s immediate supervisor at the time and Wilman’s actions

 towards Plaintiff were severe and/or pervasive enough to create a work environment that a

 reasonable person would consider intimidating, hostile or abusive. Wilman’s conduct was severe

 and pervasive from both a subjective and objective perspective.

         46.     Despite the complaint, Wilman’s pattern of conduct and actions were condoned

 by Defendant when it began an investigation on one of Plaintiff’s assignments secretly, and

 terminated Plaintiff due to the alleged results of the investigation.

         47.     During the entirety of the investigation, Plaintiff received no notice that he was

 the subject of the investigation, and he was never provided an opportunity to explain the situation

 at issue in the investigation.

         48.     Wilman, at all times relevant, was acting within the course and scope of his

 employment.

         49.     If not for Wilman’s animus towards Plaintiff as an individual over 40 years of

 age, Plaintiff would not have received the hardest assignments, and a secret investigation would

 not have been initiated on one of Plaintiff’s assignments, which caused Plaintiff’s termination.

 Defendant’s proffered reason to terminate Plaintiff is pretextual.

         50.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of the ADEA as a direct result of Defendant’s discriminatory actions.




                                                   7
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 15



        51.     Plaintiff, based on information and belief, alleges that Plaintiff’s supervisor, Mr.

 Wilman, acted with intentional disregard for Plaintiff’s rights as a person over forty (40) years of

 age, who is protected under the ADEA. Defendant, by and through its officers, and/or

 supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Wilman, and/or

 other employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a

 sum according to proof at trial.

        WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                a. Wages, salary, lost benefits, and any other compensation denied or lost to

                    Plaintiff by reason of Defendant’s violation of the ADEA, all as provided in

                    29 U.S.C. § 626;

                b. Interest on the amount found due;

                c. Liquidated damages pursuant to 29 U.S.C. § 626 (b);

                d. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                    in this action; and

                e. Such other relief as the Court deems just and proper

                           COUNT III: VIOLATION OF THE ADEA
                                     (RETALIATION)

        52.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

        53.     Plaintiff brings this claim for retaliation in violation of the ADEA.

        54.     Plaintiff complained to Wilman about receiving the hardest assignment multiple

 times, but Plaintiff’s working conditions remained unchanged.

        55.     The last time when Plaintiff made the complaint to Wilman, Wilman advised that

 he would make some changes.




                                                  8
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 15



        56.     At the time Plaintiff made his complaints, he had an objectively reasonable belief

 that the treatment he experienced was due to his age, hostile work environment, or a combination

 thereof.

        57.     As a result of his last complaint, Plaintiff has suffered an adverse employment

 action because a secret investigation was initiated on one of his assignments.

        58.     Soon after the investigation was initiated, Plaintiff was suspended, after which

 Plaintiff was terminated within three weeks.

        59.     Defendant states that Plaintiff was terminated due to the results of the

 investigation, though there is no support for this claim and it is, therefore, pretextual. Any other

 reason for Plaintiff’s separation is equally pretextual as he was neither warned nor advised of any

 deficiencies with his job prior to complaining to Wilman about receiving the hardest

 assignments.

        60.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

 not limited to, injunctive relief and lost wages and benefits, pursuant to the provisions of ADEA,

 29 U.S.C. § 626 (b)

        61.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

 done with malice, and with disregard for his protected rights under ADEA. Defendant, by and

 through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

 conduct of its employees. Therefore, Plaintiff is also entitled to liquidated damages from

 Defendant in a sum according to proof at trial.




                                                   9
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 15



         WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                   a. Wages, salary, lost benefits, and any other compensation denied or lost to

                      Plaintiff by reason of Defendant’s violation of the ADEA, all as provided in

                      29 U.S.C. § 626;

                   b. Interest on the amount found due;

                   c. Liquidated damages pursuant to 29 U.S.C. § 626 (b);

                   d. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                      in this action; and

                   e. Such other relief as the Court deems just and proper.

                              COUNT IV: VIOLATION OF THE FCRA
                               (DISCRIMINATION BASED ON AGE)

         62.       Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         63.       Plaintiff is a member of a protected class under the FCRA, §§ 760.01-760.11,

  based on his age, 40 years of age or older, and because the terms and conditions of his

  employment were altered due to his age.

         64.       Defendant terminated Plaintiff on February 27, 2019 for the alleged results of an

  investigation.

         65.       At the time of Plaintiff’s termination, he was the most senior employee in his

  location, and always received the hardest assignment.

         66.       Meanwhile, Wilman would call Plaintiff “old man” at times.

         67.       Plaintiff expressed his concerns for the disparate treatment to Wilman multiple

  times, but his working conditions remained unchanged.




                                                     10
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 15



         68.     The disparate treatment due to Plaintiff’s age happened on a daily basis and it

  created a hostile and/or offensive work environment, which ultimately resulted in Plaintiff’s

  termination.

         69.     Defendant failed to evenly apply its policies to Plaintiff and held Plaintiff to a

  higher standard than his younger counterparts.

         70.     Defendant did not have a valid, non-discriminatory reason for terminating

  Plaintiff. However, even if it did, Defendant’s proffered reason for Plaintiff’s termination is

  pretextual.

         71.     Wilman acted within the scope of his duties with Defendant and Defendant is

  liable for Wilman’s discriminatory conduct by ratifying/condoning said actions.

         72.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of the FCRA.

         73.     Plaintiff alleges that Defendant’s actions were done with malice, and with

  disregard for his protected rights under the FCRA. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                 a. Past and future pecuniary losses, including injury to his professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory and retaliatory treatment in an amount to be determined at trial

                     and in accordance with the FCRA;

                 b. Interest on the amount found due;




                                                   11
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 15



                 c. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                     in this action; and

                 d. Such other relief as the Court deems just and proper.

                            COUNT V: VIOLATION OF THE FCRA
                                     (RETALIATION)

         74.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         75.     Plaintiff brings this claim for retaliation in violation of the FCRA.

         76.     Plaintiff complained to Wilman about receiving the hardest assignments multiple

  times, but Plaintiff’s working conditions remained unchanged.

         77.     The last time when Plaintiff made the complaint to Wilman, Wilman advised that

  he would make some changes.

         78.     At the time Plaintiff made his complaints, he had an objectively reasonable belief

  that the treatment he experienced was due to his age, hostile work environment, or a combination

  thereof.

         79.     As a result of his last complaint, Plaintiff has suffered an adverse employment

  action because a secret investigation was initiated on one of his assignments.

         80.     Soon after the investigation was initiated, Plaintiff was suspended, after which

  Plaintiff was terminated within three weeks.

         81.     Defendant states that Plaintiff was terminated due to the results of the

  investigation, though there is no support for this claim and it is, therefore, pretextual. Any other

  reason for Plaintiff’s separation is equally pretextual as he was neither warned nor advised of any

  deficiencies with his job prior to complaining to Wilman about receiving the hardest

  assignments.




                                                   12
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 15



         82.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages and benefits, pursuant to the provisions of the FCRA.

         83.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under the FCRA. Defendant, by and

  through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of its employees. Therefore, Plaintiff is also entitled to punitive damages from

  Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                 a. Past and future pecuniary losses, including injury to his professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory and retaliatory treatment in an amount to be determined at trial

                     and in accordance with the FCRA;

                 b. Interest on the amount found due;

                 c. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                     in this action; and

                 d. Such other relief as the Court deems just and proper.

                           COUNT VI – VIOLATION OF THE FCRA
                            (HOSTILE WORK ENVIRONMENT)

         84.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         85.     Plaintiff is a member of a protected class under the FCRA, §§ 760.01-760.11,

  because he was subjected to a hostile work environment due to his age.

         86.     The terms and conditions of Plaintiff’s employment were altered in that he could

  not perform his job without being subjected to Wilman’s pattern of conduct whereby he would

  call Plaintiff “old man” and give Plaintiff the hardest assignments.

                                                    13
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 15



          87.     Wilman was Plaintiff’s immediate supervisor at the time and Wilman’s actions

  towards Plaintiff were severe or pervasive enough to create a work environment that a reasonable

  person would consider intimidating, hostile or abusive. Wilman’s conduct was severe and

  pervasive from both a subjective and objective perspective.

          88.     Despite the complaint, Wilman’s pattern of conduct and actions were condoned

  by Defendant when it began an investigation on one of Plaintiff’s assignments secretly, and then

  terminated Plaintiff due to the results of the investigation.

          89.     During the entirety of the investigation, Plaintiff received no notice that he was

  the subject of the investigation, and he was never provided an opportunity to explain the situation

  at issue in the investigation.

          90.     Wilman, at all times relevant, was acting within the course and scope of his

  employment.

          91.     If not for Wilman’s animus towards Plaintiff as an individual over 40 years of

  age, Plaintiff would not have received the hardest assignments, and a secret investigation would

  not have been initiated on one of Plaintiff’s assignments, which ultimately caused Plaintiff’s

  termination. Defendant’s proffered reason to terminate Plaintiff is pretextual.

          92.     Furthermore, Wilman’s actions have been ratified and/or condoned by Defendant

  as he has not, upon information and belief, been disciplined for his conduct.

          93.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages and benefits, pursuant to the provisions of the FCRA.

          94.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for his protected rights under the FCRA. Defendant, by and

  through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful



                                                    14
Case 0:19-cv-62987-BB Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 15



  conduct of its managers and/or other employees. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LUIS VIDAL requests judgment for:

                 a. Past and future pecuniary losses, including injury to him professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory and retaliatory treatment in an amount to be determined at trial

                     and in accordance with the FCRA;

                 b. Interest on the amount found due;

                 c. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                     in this action; and

                 d. Such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff LUIS VIDAL demands trial by jury on all issues and all counts of this

  Complaint so triable as a matter of right.

  Dated: December 5, 2019.
                                                 LAW OFFICES OF CHARLES EISS, P.L.
                                                 Attorneys for Plaintiff
                                                 7951 SW 6th Street, Suite 112
                                                 Plantation, Florida 33324
                                                 (954) 914-7890 (Telephone)
                                                 (855) 423-5298 (Facsimile)

                                           By:   /s/ CHARLES EISS
                                                 CHARLES M. EISS, Esq.
                                                 Fla. Bar #612073
                                                 chuck@icelawfirm.com
                                                 TIEXIN YANG, Esq.
                                                 Fla. Bar #1010651
                                                 tiexin@icelawfirm.com




                                                   15
